DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said electrode is shaped as a pin protruding from a bottom surface of said groove” in claim 4, “pin (PIN) is designed to be fitted in a complementary hole made in said conductor” in claim 5, and “said electrode coincides with at least one plate, preferably two, arranged on at least one of the opposite walls of said groove, designed to clamp said electrical conductor in the groove when said container is operatively connected to said electrical conductor” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Specification
The abstract of the disclosure is objected to because “Main figure: Figure 1” should be deleted.  The abstract should not include references to other sections of the disclosure.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
There is no support in the specification for the language of claim 8 “wherein said processing means are configured to open said first pair of switches and to close said second pair of switches when said further potential differential measurement (V4) exceeds a predetermined threshold value”, aside from the exact language of the claim.  
There is no support in the specification for the language of claim 9 “said processing means are further programmed to communicate said first three potential differential measurements (VO, Vi, V2) and/or said further potential measurement (V4) and/or said first measurement of the current passing through said electrical conductor (BB1, BB2)”.
There is no support in the specification for the language of claim 10 “a second current sensor (HL2) to carry out a second measurement of the current passing through said electrical conductor (BB 1, BB2) and wherein said first current sensor has a first maximum measurable 
There is no support in the specification for the language of claim 11 “said first current sensor are interfaced with said processing means by means of an operational opto-coupler (ADC) configured to carry out an A/D (analogue-to-digital) conversion of said first measurements”.
There is no support in the specification for the language of claim 12 “said second current sensor are interfaced with said processing means by means of an operational opto-coupler (ADC) configured to carry out an A/D (analogue-to-digital) conversion of said second measurements”.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
The reference characters should be deleted throughout the claims.  
In regards to claim 2, “said coupling means” was not introduced in a previous claim and should read -- a coupling means--.
In regards to claim 9, “said further potential measurement (V4)” was not introduced in a previous claim and should read -- a further potential measurement (V4) --
Appropriate correction is required.
In regards to claim 12, “said second two potential ports” was not introduced in a previous claim and should read -- a second two potential ports --.

Claim Interpretation
In regards to claim 7, “preferably two” has no patentable weight because this is a preferred option and it does not limit the claim.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In regards to “first actuation means (LD) to…” support is found within the specification as being “relay switches and/or solid-state switches” (Page 17 lines 6-8). 
In regards to “processing means configured …” support is found within the specification as being a CPU (Page 6 lines 20-21), in regards to “interface means …” support is found within the specification as being a data bus (Page 6 lines 21-22).
In regards to “connection means …” support is found within the specification as being a longitudinal groove LG allowing a complementary engagement of said container on said electrical 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 2, “said coupling means supplement one of said first four potential ports” is not described within the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  There is no mention of a “coupling means” within the specification, nor of a coupling means that can “supplement” a potential port.
In regards to claim 13, the claim is rejected as being dependent upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1-2, 8, 11-12, the phrase “potential ports” is indefinite.  It is unclear what these ports are, if they are a physical port that a wire is plugged into, if it is a potential location for a port, or some part of the power interface that is being named as a “potential port” for some other means.  It is unclear what makes these ports a “potential port” as it could mean a possible port or a port for measuring a potential differential, among other means. 
In regards to claim 2, claim limitation “coupling means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “coupling means” was not described within the specification, resulting in the structure of the coupling means being indefinite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In regards to claim 2, “said coupling means supplement one of said first four potential ports” is indefinite because it is unclear how a coupling means “supplements” a potential port.  The word “supplement” is indefinite since its meaning is unclear.  Possible interpretations include the coupling means are attached to the ports, the coupling means is one or more of the ports, or other possible interpretations.  
In regards to claims 2, 5, and 6, the claims recite the limitation "said conductor".  It is unclear if this conductor is the same as the “electrical conductor” that was previously introduced if this is a different conductor.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 4, it is unclear what is being claimed by “electrode is shaped as a pin protruding from a bottom surface of said groove”, resulting in the claim being indefinite.  A “pin shape” 
In regards to claim 8, “second actuation means” is indefinite because it is unclear if the same first actuation means from claim 1 is performing the acts for the second actuation means in claim 8, or if there is a second actuation means that was not fully disclosed within the specification.  It is unclear how a second actuation means would operate since this isn’t fully disclosed in the specification.  For examination purposes, the claim has been interpreted as though the “second actuation means” is the same as the “first actuation means”. 
In regards to claim 11, the claim recites the limitation "said first measurements".  It is unclear if first measurements is the “first measurement of the current passing through an electrical conductor (BB1, BB2) of said power interface”, is the “first three potential differential measurements (VO, Vi, V2)”, is some combination of these, or is some other measurement.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 11, the claim recites the limitation "the first three voltage sensors".  It is unclear if the voltage sensors are the first three potential differential measurements of claim 1, or if these are separate voltage sensors.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 3, 7, 9-10, and 13-14, the claims are rejected as being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 20110187184) in view of Morita et al. (EP 2509183; hereinafter Morita; already of record from IDS), further in view of Halemeier (EP 0291989; already of record from IDS; See attached NPL document for translation and annotations).
In regards to claim 1, Ichikawa discloses of a power interface control device (D) of a vehicle propulsion battery (BP) (Abstract) comprising at least:
…
a first current sensor (HL1) to carry out a first measurement of the current passing through an electrical conductor (BB1, BB2) of said power interface (Para 0052, Fig 1);
first actuation means (LD) to control the opening and closing of a first pair of electrical switches (INT 1, INT2) of said power interface (Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150);
processing means (CPU) (Para 0044, Part 5) configured for:
…
However, Ichikawa does not specifically disclose of first four potential ports (HV) to carry out at least first three potential differential measurements (VO, V1, V2);
acquiring said differential measurements and said current measurement, 
controlling said actuation means, 
and comprising interface means (DATA BUS) to allow an operational interfacing between said processing means and a vehicle data network,
a closed container (C), made of insulating material, comprising at least said four ports and containing said first current sensor, said actuation means and said processing means as well as connection means (LG) to allow a mechanical coupling between the container (C) and said electrical conductor.

Morita, in the same file of endeavor, teaches of first four potential ports (HV) to carry out at least first three potential differential measurements (VO, V1, V2) (Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0039-0041);
acquiring said differential measurements and said current measurement (Para 0039, 0020), 

and comprising interface means (DATA BUS) to allow an operational interfacing between said processing means and a vehicle data network (Para 0005, 0009, 0025, Fig 1),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the a power interface control device, as taught by Ichikawa, to include first four potential ports (HV) to carry out at least first three potential differential measurements (VO, V1, V2), as taught by Morita, in order to determine if a relay is stuck (Morita Para 0039-0041).
However, Morita does not specifically teach of a closed container (C), made of insulating material, comprising at least said four ports and containing said first current sensor, said actuation means and said processing means as well as connection means (LG) to allow a mechanical coupling between the container (C) and said electrical conductor.

Halemeier, in the same field of endeavor, teaches of a closed container (C), made of insulating material, comprising at least said four ports and containing said first current sensor, said actuation means and said processing means as well as connection means (LG) to allow a mechanical coupling between the container (C) and said electrical conductor (Page 3 lines 18-21, 48-51; Page 4 lines 10-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the a power interface control device, as taught by Ichikawa in view of Morita, to include a closed container (C), made of insulating material, comprising at least said four ports and containing said first current sensor, said actuation means and said processing means as well as connection means (LG) to allow a mechanical coupling between the container (C) and said electrical conductor, as taught by Halemeier, in order to keep the components insulated and avoid conductive connection (Halemeier Page 4 lines 10-28).
In regards to claim 2, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 1, wherein said coupling means supplement one of said first four potential ports, so that a mechanical coupling between said container and said conductor automatically causes a galvanic connection between said potential port and said electrical conductor (Ichikawa Para 0051-0053; Halemeier Page 3 lines 18-21, 48-51; Page 4 lines 10-28).
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
In regards to claim 3, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 1, wherein said connection means comprise a longitudinal groove designed to allow a complementary engagement of said container with said electrical conductor and wherein said port comprises an electrode (PIN) arranged in a surface of said groove (Halemeier Page 3 lines 18-26; Page 4 lines 10-28, Figs 3 and 6).
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
In regards to claim 4, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 3, wherein said electrode is shaped as a pin protruding from a bottom surface of said groove (LG) (Halemeier Page 3 lines 18-26; Page 4 lines 10-28, Figs 3 and 6).
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
In regards to claim 5, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 4, wherein said pin (PIN) is designed to be fitted in a complementary hole made in said conductor to avoid any axial sliding of the container along the conductor (Halemeier Page 3 lines 18-26; Page 4 lines 10-28, Figs 3 and 6).

In regards to claim 6, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 4, wherein said pin (PIN) is spring- loaded and configured to be pressed on said conductor when said container is operatively connected to said electrical conductor (BB 1/BB2) (Halemeier Page 3 lines 18-26; Page 4 lines 10-28, Figs 3 and 6).
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
In regards to claim 7, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 3, wherein said electrode coincides with at least one plate, preferably two, arranged on at least one of the opposite walls of said groove, designed to clamp said electrical conductor in the groove when said container is operatively connected to said electrical conductor (Halemeier Page 2 lines 9-19 and 35-44; Page 3 lines 18-26 and 38-42; Page 4 lines 10-28, Figs 3 and 6).
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
In regards to claim 8, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 1, further comprising:
second two potential ports to carry out at least a further potential differential measurement (V4) (Ichikawa Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150; Morita Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0039-0041, 0074);
second actuation means (LD) to control the opening and closing of a second pair of electrical switches (INT3, INT4), and wherein said processing means are configured to open said first pair of switches and to close said second pair of switches when said further potential differential measurement 
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
In regards to claim 9, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 1, wherein said processing means are further programmed to communicate said first three potential differential measurements (VO, Vi, V2) and/or said further potential measurement (V4) and/or said first measurement of the current passing through said electrical conductor (BB1, BB2) (Morita Para 0026).
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
In regards to claim 10, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 1, further comprising a second current sensor (HL2) to carry out a second measurement of the current passing through said electrical conductor (BB 1, BB2) and wherein said first current sensor has a first maximum measurable current value, which is at least one order of magnitude higher than a second maximum current value measurable by said second current sensor and wherein said processing means are configured to discard said first current measurement when said second current measurement is lower than a second maximum current value measurable by said second current sensor (Ichikawa Para 0052, 0060, Morita Para 0004, 0020, See MPEP 2144.05 and 2173.05(c)).
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
In regards to claim 13, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 2, wherein a galvanic uncoupling device (DIS) is interposed between said processing means and said interface means (DATA BUS) (Morita Para 0069, Fig 1-2, 5).

In regards to claim 14, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 1, wherein said interface means (DATA BUS) are connected with said vehicle data network by means of a galvanic uncoupling device (DIS) (Morita Para 0069, Fig 1-2, 5).
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Morita further in view of Halemeier as applied to claim 1 above, and further in view of Wand (DE 102017109992; See attached NPL document for translation and annotations).
In regards to claim 11, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 1, wherein the first three voltage sensors are associated with said first four potential ports (HV) and wherein said first three voltage sensors and/or said first current sensor are interfaced with said processing means by means (Ichikawa Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150, Para 0044, Part 5, Morita Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0037-0041)… 
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
However, Ichikawa in view of Morita further in view of Halemeier do not specifically teach of an operational opto-coupler (ADC) configured to carry out an A/D (analogue-to-digital) conversion of said first measurements.
Wand, in the same field of endeavor, teaches of an operational opto-coupler (ADC) configured to carry out an A/D (analogue-to-digital) conversion of said first measurements (Abstract, Page 3 lines 21-31; Page 4 lines 7-13, claim 1).

In regards to claim 12, Ichikawa in view of Morita further in view of Halemeier teaches of the device according to claim 10, wherein a second voltage sensor is associated with said second two potential ports and wherein said second voltage sensor and/or said second current sensor are interfaced with said processing means by means (Ichikawa Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150; Morita Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0037-0041, 0074, 0008, 0027)…
The motivation of combining Ichikawa, Morita, and Halemeier is the same as that recited in claim 1 above.  
 Ichikawa in view of Morita further in view of Halemeier do not specifically teach of an operational opto-coupler (ADC) configured to carry out an A/D (analogue-to-digital) conversion of said second measurements.
Wand, in the same field of endeavor, teaches of an operational opto-coupler (ADC) configured to carry out an A/D (analogue-to-digital) conversion of said second measurements (Abstract, Page 3 lines 21-31; Page 4 lines 7-13, claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the a power interface control device, as taught by Ichikawa in view of Morita further in view of Halemeier, to include an operational opto-coupler (ADC) configured to carry out an A/D (analogue-to-digital) conversion of said second measurements, as taught by Wand, in order .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanchet et al. (US 20180110150) discloses of a plurality of insulated components with pins that include determining the voltage and current of these components).
Bitsche et al. (FR 2720201) discloses of a plurality of sensors that measure the current and voltage of working parameters of the vehicle, where the components are not in electrical contact. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663